Case 2:19-mc-00083-CAS-E Document 25-9 Filed 09/16/19 Page 1 of 2 Page ID #:235




 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT

 8                          CENTRAL DISTRICT OF CALIFORNIA

 9                                   WESTERN DIVISION

10

11 IN RE SUBPOENA TO JOSEPH                   Misc. Case No. 2:19-MC-00083-CAS-E
   VAUGHN PERLING
12                                            Underlying Litigation:
   IRA KLEIMAN, as the personal               Case No. 9:18-cv-80176-BB
13 representative of the Estate of David      United States District Court
   Kleiman, and W&K INFO DEFENSE              Southern District of Florida
14 RESEARCH, LLC,
                                              [DISCOVERY MATTER]
15                Plaintiffs,
                                              [PROPOSED] ORDER GRANTING
16         v.                                 MOTION FOR SECOND ORDER
                                              COMPELLING COMPLIANCE WITH
17 CRAIG WRIGHT,                              SUBPOENA

18                Defendant.
19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING MOTION FOR SECOND               Case No. 2:19-MC-00083-CAS-E
     ORDER COMPELLING COMPLIANCE WITH SUBPOENA
Case 2:19-mc-00083-CAS-E Document 25-9 Filed 09/16/19 Page 2 of 2 Page ID #:236




 1                                       [PROPOSED] ORDER

 2          This matter came before the Court on a Motion for Second Order Compelling

 3 Compliance with Subpoena, filed by Ira Kleiman, as personal representative of the Estate of

 4 David Kleiman, and W&K Info Defense Research, LLC (collectively “Movants”). Movants

 5 seek an order compelling Joseph VaughnPerling to comply with a subpoena issued by the

 6 United States District Court for the Southern District of Florida on February 25, 2019 (the

 7 “Subpoena”).

 8          Due and adequate notice having been given to the parties, and the Court having
 9 considered all papers filed and proceedings had herein, and good causes appearing, the Court

10 reaffirms its order dated July 8, 2019, and holds that (1) the Court has jurisdiction over disputes

11 concerning the Subpoena; (2) the Subpoena is valid and was properly served in compliance with

12 Federal Rule of Civil Procedure 45; (3) even if the Subpoena was not personally served,

13 Movants’ service by U.S. mail and email was sufficient under the Federal Rules of Civil

14 Procedure; (4) Mr. VaughnPerling has not complied with the Subpoena; and (5) Mr.

15 VaughnPerling waived any objections by failing to comply with the Subpoena. Accordingly,

16 the Court hereby ORDERS Mr. VaughnPerling to respond to the Subpoena without objections

17 within two weeks of this Order. If Mr. VaughnPerling fails to comply fully with the Subpoena

18 by that time, Movants may bring a motion to hold Mr. VaughnPerling in contempt and to

19 shorten time to hear the motion. The Court also orders that if the U.S. District Court for the

20 Southern District of Florida issues further subpoenas to Mr. VaughnPerling, Movants may serve

21 them on Mr. VaughnPerling by U.S. mail to P.O. Box 4135, Malibu, CA 90264 and email to

22 p00r_trad3r@yahoo.com.

23          IT IS SO ORDERED.

24

25 Dated: ___________________                        ______________________________
                                                     HON. CHRISTINA A. SNYDER
26                                                   U.S. DISTRICT COURT JUDGE
27

28
                                         -1-
     [PROPOSED] ORDER GRANTING MOTION FOR SECOND                       Case No. 2:19-MC-00083-CAS-E
     ORDER COMPELLING COMPLIANCE WITH SUBPOENA
